PER CURIAM.
Appellee moves to dismiss the devolutive appeal herein taken by plaintiffs from the judgment rendered by the First City Court of New Orleans, which was signed on August 14, 1958, on the ground that the appeal came too late. The appeal was taken August 27, 1958.
LSA-R.S. 13:1971, as amended, lays down the provision that appeals from the city courts of New Orleans “shall be allowed within ten days, exclusive of Sundays, from the signing of the judgment J|t ‡ 5¡í »
Excluding from computation of the term allowed for the taking of the appeal August 14, 1958, the day on which the judgment was signed, and also excluding *650August 17 and August 24 which were Sundays, it appears the appeal was taken on the eleventh day counting from the signing of the judgment and, therefore, under the clear provisions of the above-mentioned section of the Revised Statutes of 1950, the appeal was not timely taken. Goldberg Auction Co. v. Purvin, La.App., 4 So.2d 247, and the many cases cited therein.
Appellants were not entitled to a grace period. The days of grace alluded to by them are only applicable with respect to the lodging of the transcript in the appellate court.
The motion is sustained and the appeal is dismissed.
Motion sustained, appeal dismissed.